DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 30-36 in the reply filed on July 5, 2022 is acknowledged.
Claim Objections
Claims 37-49 are objected to because of the following informalities: In reference to the remarks filed July 5, 2022, “(previously presented)” should be “(withdrawn)” as the applicant elected claims 30-36 without traverse.  Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: Fig. 1A, Fig. 1B and 100 mentioned in paragraph 0004; Fig. 12A and Fig. 12B mentioned in paragraph 0129.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: #610 in Fig. 6.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the term “BLUETOOTH”, which is a trade name or a mark used in commerce, has been noted in this application in paragraph 0062. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 101
Claims 30-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 30-36 are all within at least one of the four categories.
The independent claim 30 recites:
estimating a core body temperature measurement based at least in part on the measured temperature;
 	refining the core body temperature measurement based at least in part on the supplemental physiological data.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
	
The claimed steps of estimating and refining can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
With respect to the pending claims, for example, an experienced clinician can perform the claimed step of estimating a core body temperature measurement by mentally by looking at the temperature measurement.  The clinician can then further refine the measurement by taking into consideration supplemental physiological data. Thus, the claims can be readily interpreted as being a mere application of a mental process on a computer.
Regarding the dependent claims 31-36, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims 31-36 recite steps (e.g. receiving and signaling) that can be performed in the mind.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 30-36 are not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for receiving, measuring, estimating, refining, displaying and signaling merely invoke a computer as a tool.
The data-gathering step (receiving) and the data-output step (displaying) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for receiving, measuring, estimating, refining, displaying and signaling. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide information about temperature measurements. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for receiving, measuring, estimating, refining, displaying and signaling. The claims do not apply the obtained data to a particular machine. Rather, the data is merely output in an post-solution step.
The additional elements are identified as follows: a temperature measurement device, an intubation tube, a hand-held device, another temperature measurement device
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant' s specification (para [0103]-[0105]) which discloses that the temperature measurement device comprise generic computer components that are configured to perform the generic computer functions (receiving, measuring, estimating, displaying) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and 
the non-patent literature cited herewith:
Jay, Ollie, et al. "Skin temperature over the carotid artery provides an accurate noninvasive estimation of core temperature in infants and young children during general anesthesia." Pediatric Anesthesia 23.12 (2013): 1109-1116.
Haugk, Moritz, et al. "Temperature monitored on the cuff surface of an endotracheal tube reflects body temperature." Critical care medicine 38.7 (2010): 1569-1573.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Karasek (US 20070107736 A1) in view of Meftah (US 20170000347 A1).

With respect to claim 30, Karasek discloses a method for estimating core body temperature (see Abstract, method for monitoring a patient’s core temperature), the method comprising:
	receiving, using a temperature measurement device (see paragraph 0021, device receiving air and containing a thermometer is considered “a temperature measurement device”; this interpretation is consistent with applicant’s specification at [0079]), a sample of air from a subject’s lungs (see paragraph 0022, the artificial airway device is inserted into a patients airway and it can be connected to the gas delivery system to allow for delivery of gas into the patient and monitoring of the body temperature with a single device);
	measuring temperature of the sample of air (see paragraph 0023, temperature of the patient is measured);
	estimating a core body temperature measurement based at least in part on the measured temperature (see paragraph 0024, a core body temperature measurement is estimated using the temperature measured);
	[…];
	[…]; and 
	displaying a reading (see paragraph 0021, the patient’s temperature is displayed on a display screen) of the refined core body temperature measurement.
	Karasek does not disclose receiving supplemental physiological data from the subject, refining the core body temperature measurement based at least in part on the supplemental physiological data and displaying a reading of the refined core body temperature measurement. 
	Meftah teaches receiving supplemental physiological data from the subject (see paragraph 0050, user interface display facilitates display of vital sign states such as heart rate and blood pressure), refining the core body temperature measurement based at least in part on the supplemental physiological data (see paragraph 0050, reliability indexes may relate all the vital sign states displayed on user interface and updates the temperature measurements [0052]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the ability to update temperature measurements using supplemental data as taught by Meftah to the temperature measurements disclosed by Karasek because it would have resulted in the predictable result of giving greater reliability in the measurement of temperature of a patient (Meftah: see paragraph 0051).

With respect to claim 31, all limitations of claim 30 apply in which Karasek further discloses the temperature measurement device comprises an intubation tube (see paragraph 0021, an artificial airway device is connected to a thermometer which will be inserted into the patient and is thus considered to be an intubation tube).

With respect to claim 32, all limitations of claim 30 apply in which Karasek further discloses the temperature measurement device comprises a hand-held device (see paragraph 0026, a wire is connected to the thermometer through the insider of the body and the wire can connect to a display screen which can be hand held).

With respect to claim 33, all limitations of claim 30 apply in which a Karasek does not disclose receiving, from another temperature measurement device, a surface temperature measurement for the subject as measured over time; and wherein the reading includes a plot of the refined core body temperature and surface temperature over time.	
	Meftah teaches receiving, from another temperature measurement device (see paragraph 0052, peripheral temperatures measured by temperature sensors), a surface temperature measurement for the subject as measured over time (see paragraph 0052, temperatures are measured over time and includes peripheral temperatures such as feet or hand temperatures), and wherein the reading includes a plot of the refined core body temperature and surface temperature over time (see paragraph 0057, the temperature map can include both the core temperatures and peripheral temperatures).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added temperature measurements from a surface and from the core to a reading as taught by Meftah to the displayed reading disclosed by Karasek because it would have resulted in the predictable result of providing a holistic view of vital signs of a subject by providing a vital sign state profile of multiple measurements (Meftah: see paragraph 0058).

With respect to claim 34, all limitations of claim 33 apply in which Meftah further teaches the plot includes a heat map showing a duration of time that the subject was experiencing a particular refined core body temperature and surface temperature measurement relative to the duration of the time the subject was experiencing a different refined core body temperature and surface temperature measurement (see paragraph 0054-0057, the temperature map of the subject depicts regions of the subject with varying temperatures and it can be compared with the core temperatures and peripheral temperatures).

With respect to claim 35, all limitations of claim 30 apply in which Meftah further teaches the supplemental physiological data includes one or more of: pulse oximetry data, respiration rate, blood pressure, perfusion index, surface temperature, circadian rhythm, or heart rate (see paragraph 0050, user interface display facilitates display of vital sign states such as heart rate and blood pressure [0052]).

With respect to claim 36, all limitations of claim 30 apply in which Kerasek does not disclose signaling an alarm based at least in part on one or more of: the estimated core body temperature or the refined core body temperature.
	Meftah teaches signaling an alarm based in part on one or more of: the estimated core body temperature or the refined core body temperature (see paragraph 0038, audible alarm is part of the user interface; and see paragraph 0048, sound alarms can indicate the core temperature is either too hot or too cold).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an alarm as taught by Meftah to the method disclosed by Kerasek because it would have resulted in the predictable result of allowing a user to be notified of the measured temperature and also notify the level of reliability of the temperature determined (Metfah: see paragraph 0048).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791